          Case 2:18-cv-01583-GMN-BNW Document 30 Filed 09/03/19 Page 1 of 2



 1   CHRIS DAVIS, ESQ.
     Nevada Bar No. 6616
 2   Associate General Counsel
     SLS Las Vegas
 3
     chris.davis@saharalasvegas.com
 4   2535 Las Vegas Boulevard South
     Las Vegas, Nevada 89109
 5   Telephone: 702-761-7711
     Facsimile: 702-761-3400
 6   Attorneys for Defendant
 7
                                  UNITED STATES DISTRICT COURT
 8
                                         DISTRICT OF NEVADA
 9
10   COY COOK, an individual,
                                                         Case No.: 2:18-cv-01583-GMN-BNW
11                                Plaintiff,
            vs.
12                                              STIPULATION TO EXTEND TIME TO
     LAS VEGAS RESORT HOLDINGS, LLC d/b/a, RESPOND TO MOTION TO AMEND
13
     SLS LAS VEGAS, a foreign limited liability
14   company; DOES I-X; and ROE                 (First Request)
     CORPORATIONS I-X,
15
                                  Defendants.
16

17          Plaintiff COY COOK and Defendant LAS VEGAS RESORT HOLDINGS, LLC, by and

18   through their respective counsel of record, have agreed to extend the time to respond to Plaintiff’s

19   motion to amend his complaint by one (1) week, until Tuesday, September 10, 2019. This extension

20   is requested in good faith, as on Friday, August 30, 2019, counsel for defendant was served with a

21   //

22   //

23   //

24   //

25   //

26   //

27   //

28   //
                                                 Page 1 of 2
          Case 2:18-cv-01583-GMN-BNW Document 30 Filed 09/03/19 Page 2 of 2



 1   motion for a temporary restraining order, in another matter, which required his full attention and

 2   prevented him from addressing the motion to amend.

 3    Dated this 3rd day of September 2019.              Dated this 3rd day of September 2019.

 4       CHRIS DAVIS, ESQ.                               MICHAEL MCAVOYAMAYA, ESQ.
 5
      By: /s/ Chris Davis                      _         By: /s/ Michael J. Mcavoyamaya _
 6       CHRIS DAVIS, ESQ.                                  MICHAEL MCAVOYAMAYA, ESQ.
         Nevada Bar No. 6616                                Nevada Bar No.: 14082
 7       chris.davis@saharalasvegas.com                     4539 Paseo Del Ray
         2535 Las Vegas Boulevard South                     Las Vegas, Nevada 89121
 8       Las Vegas, Nevada 89109                            Telephone: (702) 299-5083
         Attorneys for Defendant                            Mmcavoyamayalaw@gmail.com
 9
                                                            Attorney for Plaintiff
10

11

12                                                  ORDER
13
                                                   IT IS SO ORDERED:
14

15
                                                   JUDGE
16
                                                           September 6, 2019
17                                                 DATED: ___________________________

18

19

20

21

22

23

24

25

26
27

28
                                                   Page 2 of 2
